DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021, has been entered.

Acknowledgments
In the final rejection of October 8, 2020, Examiner objected to the Abstract. Applicant amended the Abstract in the reply of January 8, 2021. Objection is withdrawn.
Currently, claims 1-17 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al (WO 2014/128156), and further in view of Vikuiti Enhanced Specular Reflector (ESR).
In regards to claim 1, Madsen et al teaches a wireless data communication module (Figures 4-7) for a drug injection device, comprising: 
a folded flexible carrier member (flexible PCB [340]) comprising a plurality of stacked component support regions
a LCD or OLED display (LCD [370]), electrically connected to conductors of a first component support region of the folded flexible carrier member via a first set of electrical connection terminals (Figure 7)
where the display comprises an outwardly facing readable display (Figure 7) 
a NFC antenna (antenna [360]) attached to a second component support region of the folded flexible carrier member situated below the first component support region (Figure 7)(page 15, lines 10-12)
an electronics circuit assembly (electronic circuitry components) comprising at least a processor (micro-controller) and a non-volatile memory (memory), where the electronics circuit assembly is attached to a third component support region of the folded flexible carrier member situated below the second component support region (page 8, lines 21-23)
Madsen et al silent about the display comprising an opposing, downwardly facing optical reflector, wherein the optical reflector of the display comprises an optically reflective and non-magnetically permeable material. Vikuiti teaches a LCD display, comprising an outwardly facing readable display (outer surface of LCD) and an opposing, downwardly facing optical 
	In regards to claim 2, in the modified module of Madsen et al and Vikuiti, Madsen et al silent about the non-magnetically permeable material. Vikuiti teaches that the optically reflective and non-magnetically permeable material of the optical reflector additionally is non-metallic (page 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optically reflective and non-magnetically permeable material of the optical reflector, of the modified module of Madsen et al and Vikuiti, to additionally be non-metallic, as taught by Vikuiti, as such will provide a brighter, more efficient display and creates 98% reflectance across the visible spectrum (page 1).
	In regards to claim 3, in the modified module of Madsen et al and Vikuiti, Madsen et al teaches that the NFC antenna has a predetermined antenna area delimited by an outer circumferential antenna edge (Figure 4); however, Madsen et al is silent about an optical reflector. Vikuiti teaches that the optical reflector of the display has a predetermined reflector area delimited by an outer circumferential reflector edge (Figure: How it works)(Figure: Vikuiti ESR Film in a typical LCD); however, Vikuiti is silent about an NFC antenna. Thus, neither 
	In regards to claim 4, in the modified module of Madsen et al and Vikuiti, Madsen et al teaches that the NFC antenna is arranged below the display along a longitudinal axis of 
the wireless data communication module in overlapping configuration (Figure 7); however, Madsen et al is silent about an optical reflector, such that the NFC antenna is arranged below the optical reflector along a longitudinal axis of the wireless data communication module such that the outer circumferential reflector edge completely overlaps the outer circumferential antenna edge along the longitudinal axis. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the NFC antenna, of the modified module of Madsen et al and Vikuiti, to be arranged below the optical reflector along a longitudinal axis of the wireless data communication module such that the outer circumferential reflector edge completely overlaps the outer circumferential antenna 
	In regards to claim 5, in the modified module of Madsen et al and Vikuiti, Madsen et al teaches that the folded flexible carrier member comprises a flexible printed circuit board where the plurality of stacked component support regions are integrally formed (Figures 4 and 7). 
	In regards to claim 6, in the modified module of Madsen et al and Vikuiti, Madsen et al teaches that the folded flexible carrier member comprises a plurality of printed circuit board sections comprising the plurality of stacked component support regions, and a plurality of flexible and foldable conductor members electrically interconnecting the plurality of printed circuit board sections (Figures 4 and 7). 
	In regards to claim 7, in the modified module of Madsen et al and Vikuiti, Madsen et al is silent about whether the predetermined antenna area of the NFC antenna is smaller than 314 mm2. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the predetermined antenna area of the NFC antenna, of the modified module of Madsen et al and Vikuiti, to be smaller than 314 mm2, as the predetermined antenna area of the NFC antenna is recognized as a result-effective variable for which the optimum or workable ranges of said variable could be determined by routine experimentation.
	In regards to claim 14, in the modified module of Madsen et al and Vikuiti, Madsen et al teaches a cylindrical housing structure (hosing member [310]) comprising a central longitudinal axis, a proximal annular end and a distal, opposing, annular end; wherein the LCD or OLED 
 	In regards to claim 15, in the modified module of Madsen et al and Vikuiti, Madsen et al teaches a pen shaped drug injection device (Figure 8) comprising: a pen shaped housing structure having a cylindrical hollow body member extending between a distal pen section (housing member [220]) and a proximal pen section (dial ring member [230]), where the proximal pen section comprises a housing cut-out for receipt of a wireless data communication module, and the modified wireless data communication module, of Madsen et al and Vikuiti, according to claim 14 mounted in the housing cut-out (Figure 8). 
	In regards to claim 16, in the modified module of Madsen et al and Vikuiti, Madsen et al teaches wherein the LCD or OLED display is electrically connected to the conductors of the first component support region at a proximal terminus of the folded flexible carrier member (Figure 7).
	In regards to claim 17, in the modified module of Madsen et al and Vikuiti, Madsen et al teaches wherein the LCD or OLED display comprises a horizontal protrusion [370] that contacts the proximal terminus of the folded flexible carrier member, the protrusion comprising a plurality of electrical display contacts of the LCD or OLED display, the display contacts forming an electrical connection to the conductors of the first component support region (Figure 7).

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al and Vikuiti, as applied to claim 1 above, and further in view of Konanur et al (US 2014/0159848).

In regards to claim 9, in the modified module of Madsen et al, Vikuiti, and Konanur et al, Madsen et al is silent about a plurality of coil windings. Konanur et al teaches that the plurality of coil windings comprises: a first set of coil windings [216-2] formed on a first surface (upper surface [218]) of the second component support region and a second set of coil windings [216-4] formed on a second surface (rear surface [220]) of the second component support region wherein the second surface is arranged oppositely to the first surface of the second component support region (Figure 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of coil windings, of the modified module of Madsen et al, Vikuiti, and Konanur et al, to be a first set of coil windings 
In regards to claim 10, in the modified module of Madsen et al, Vikuiti, and Konanur et al, Madsen et al is silent about a plurality of coil windings. Konanur et al teaches that each coil winding of the first set of coil windings is aligned with a coil winding of the second set of coil windings (Figures 2 and 3A). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify each coil winding of the first set of coil windings, of the modified module of Madsen et al, Vikuiti, and Konanur et al, to be aligned with a coil winding of the second set of coil windings, as taught by Konanur et al, as such will establish near field coupling through front side, top side, bottom side, or corner side of the second component support region (Abstract) allowing for the second component support region to be small and thin because of user desires and/or for esthetic reasons (paragraph [0001]).
In regards to claim 11, in the modified module of Madsen et al and Vikuiti, Madsen et al teaches that the second component support region is situated in-between the first and third component support regions shielding the NFC antenna from EMI noise generated by the electronics circuit assembly (Figure 7); however, Madsen et al is silent about a magnetically permeable sheet attached to the second component support region of the folded flexible carrier member. Konanur et al teaches a wireless data communication module (Figures 2 and 3A), comprising a magnetically permeable sheet (ferrite [308]) attached to a second component support region [214]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified module, of 
In regards to claim 12, in the modified module of Madsen et al, Vikuiti, and Konanur et al, Madsen et al is silent about a magnetically permeable sheet. Konanur et al is silent about whether a spacer is attached to a first surface of the magnetically permeable sheet; and the spacer comprises an adhesive agent or a foil for attachment to the second component support region of the folded flexible carrier member. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified module, of Madsen et al, Vikuiti, and Konanur et al, with a spacer comprising an adhesive agent or a foil, as an obvious matter of design choice, as such will facilitate mounting between the NFC antenna and the second component support region.
In regards to claim 13, in the modified module of Madsen et al, Vikuiti, and Konanur et al, Madsen et al is silent about a magnetically permeable sheet. Konanur et al teaches that the magnetically permeable sheet and a NFC antenna [216-2][216-4] are aligned relative to each other in an overlapping configuration (Figure 3A). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetically permeable sheet and the NFC antenna, of the modified module of Madsen et al, Vikuiti, and Konanur et al, to be aligned relative to each other in an overlapping configuration, as taught by Konanur et al, as such may facilitate magnetic flux to induce currents with the same phase during a receiving mode, and to generate magnetic fields of the same direction during transmitting mode (paragraph [0019]).

Response to Arguments
Applicant's arguments filed February 8, 2021, have been fully considered but they are not persuasive:
	In regards to claim 1, Applicant argued: MADSEN is silent regarding how to structure an optical reflector in the display, and likewise also silent as to the possibility of having an antenna area being partly or fully obstructed by an optical reflector of the display. With ordinary optical reflectors, should an attempt at mounting an antenna in close proximity to the display be made, the skilled worker would possibly attempt disposing the antenna coils of the antenna at least partly outside the perimeter of the optical reflector of the display, i.e. outside of the usable display area. MADSEN is totally silent as towards any possible constraints between usable display area and antenna coupling efficiency. Hence, Madsen does not suggest or hint towards using a non-magnetically permeable material optical reflector (Remarks, page 8). Examiner disagrees. First, the secondary reference of Vikuiti renders obvious an opposing, downwardly facing optical reflector (Vikuiti ESR film) (Figure: Vikuiti ESR Film in a typical LCD), wherein the optical reflector of the display comprises an optically reflective and non-magnetically permeable material (polymer film) (page 1), as such will provide a brighter, more efficient display and creates 98% reflectance across the visible spectrum (page 1). Thus, the secondary reference of Vikuiti provides the motivation for modifying the display, of the module of Madsen et al, with an opposing, downwardly facing optical reflector, wherein the optical reflector of the display comprises an optically reflective and non-magnetically permeable material, as taught by Vikuiti. Second, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 does not limit the display and the antenna in relation to each other.
	In regards to claim 1, Applicant argued: Applicants respectfully submit that ESR films are mainly used for backlight type displays, and their usability in connection with non-backlight type displays are not commonly recognized. Hence, in a stacked configuration module as the one defined in claim 1, the utility of a non-magnetically permeable material property of an optical reflector cannot be considered obvious (Remarks, page 9). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ESR films… usability in connection with non-backlight type displays) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
	In regards to claim 1, Applicant argued: The combination of MADSEN and VIKUITI fails to teach or suggest a wireless data communication module for a drug injection device having each feature, and the arrangement of each feature, as defined in the present claims (Remarks, page 10). Examiner disagrees. The combination of Madsen et al and Vikuiti renders obvious the claimed wireless data communication module for a drug injection device of claim 1.
	In regards to claim 1, Applicant argued: Thus, MADSEN focuses almost exclusively on one aspect of a drug delivery device, i.e., the rotary sensor module, and discloses very little n relation to the PCB (340). Fig. 4 also fails to teach or suggest how an optical reflector of the display could be integrated into its assembly. The "assembled" view in Fig. 7 merely shows a display (370) arranged above the proximal portion of the PCB (340) and folded turns of the PCB secured with mounting rings (350, 351, 352). Indeed, Fig. 7 does not even reference an NFC antenna. MADSEN simply discloses that "[t]he LCD 370 is mounted on top of the PCB sandwich which together is held in place in the housing barrel by the display frame 371."5 MADSEN also fails to teach or suggest anything in regard to the several "component support regions" of a flexible carrier member and the arrangement of the support regions in relation to each other, i.e. a second component support region "situated below the first component support region", a third component support region "situated below the second component support region", as featured in the present claims. In addition, MADSEN is completely silent with regard to including and incorporating an optical reflector of the display into its device. Again, MADSEN fails to teach or suggest of how each of the various components featured in the present claims, particularly a display, an optical reflector, a NFC antenna, an electronics circuit assembly including a processor and non-volatile memory, and a folded flexible carrier member having a plurality of stacked component support regions could be arranged to form a wireless data communication module for a drug delivery device, as defined in the present claims. More specifically, MADSEN fails to teach or suggest the claimed combination of support regions of a foldable flexible carrier and the elements attached thereto, such as an LCD or OLED display electronically connected to a first component support region, 

    PNG
    media_image1.png
    555
    1086
    media_image1.png
    Greyscale

	In regards to claim 1, Applicant argued: VIKUITI describes a commercial source of ESR film; however, VIKUITI fails to remedy the deficiencies of MADSEN. Like MADSEN, VIKUITI fails to teach or suggest how each of the various components featured in the present claims, particularly a display, an optical reflector, a NFC antenna, an electronics circuit assembly including a processor and non-volatile memory, and a folded flexible carrier member having a arranged to form a wireless data communication module for a drug delivery device, as defined in the present claims (Remarks, pages 13-14). Examiner disagrees. Figure 7 of Madsen et al shows the locations of the folded flexible carrier member [340] comprising the plurality of stacked component support regions, the LCD display [370], the NFC antenna (antenna [360])(labeled in Figure 7 above), and the electronics circuit assembly (electronic circuitry components of the first rotary sensor part [320]) (page 4, lines 8-11)(labeled in Figure 7 above) comprising at least a processor (micro-controller) and a non-volatile memory (memory). Thus, the secondary reference of Vikuiti does not have to teach said claim features already taught by the primary reference of Madsen et al. And the secondary reference of Vikuiti renders obvious an opposing, downwardly facing optical reflector (Vikuiti ESR film) (Figure: Vikuiti ESR Film in a typical LCD), wherein the optical reflector of the display comprises an optically reflective and non-magnetically permeable material (polymer film) (page 1), as such will provide a brighter, more efficient display and creates 98% reflectance across the visible spectrum (page 1). Thus, the secondary reference of Vikuiti provides the motivation for modifying the display, of the module of Madsen et al, with an opposing, downwardly facing optical reflector, wherein the optical reflector of the display comprises an optically reflective and non-magnetically permeable material, as taught by Vikuiti.
	In regards to claims 9 and 10, Applicant argued: With regard to the challenges faced by the inventors of the present application in developing an NFC interface, a challenge has been how to provide effective NFC antenna coupling in a device with a pen form-factor having an extremely small diameter, and wherein a large display surface is important to provide an effective means of displaying dose information. Applicants respectfully submit that KONANUR mainly deals with flat and thin devices, i.e. tablet format devices. KONANUR seeks to provide In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In regards to claim 11, Applicant argued: With regard claim 11, Applicants respectfully submit that the Office's application of KONANUR is flawed. Claim 11 states that a magnetically permeable sheet is attached to the second component support region (to which the NFC antenna is attached), wherein the second component support region is situated in-between the first and third component support regions, i.e. between the display reflector and the electronics circuit assembly, thus shielding the NFC antenna from EMI noise generated by the electronics circuit assembly. KONANUR teaches to use a flux guide between the first and second independent cascaded coils to facilitate magnetic flux at the first coil antenna and the second coil antenna to In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 11 instead recites: a magnetically permeable sheet attached to the second component support region of the folded flexible carrier member, wherein the second component support region is situated in- between the first and third component support regions shielding the NFC antenna from EMI noise generated by the electronics circuit assembly. Madsen et al teaches that the second component support region is situated in-between the first and third component support regions shielding the NFC antenna [360] from EMI noise generated by the electronics circuit assembly (electronic circuitry components) (Figure 7). Konanur et al renders obvious a magnetically permeable sheet [308] attached to a second component support region [214] (Figures 2 and 3A). 

7; however, KONANUR fails to remedy the deficiencies of MADSEN and VIKUITI detailed in the above remarks. Like MADSEN and VIKUITI, KONANUR fails to teach or suggest how each of the various components featured in the present claims, particularly a display, an optical reflector, a NFC antenna, an electronics circuit assembly including a processor and non-volatile memory, and a folded flexible carrier member having a plurality of stacked component support regions could be arranged to form a wireless data communication module for a drug delivery device, as defined in the present claims. Regarding the arrangement, the combination of MADSEN, VIKUITI, and KONANUR fails to teach or suggest how a plurality of coil windings could be formed as wire traces of the second component support region of the folded flexible support region, and arrange this second support region below the first component support region, as defined by claim 8. The combination of MADSEN, VIKUITI, and KONANUR also fails to teach or suggest how a magnetically permeable sheet can be attached to the second component support region, and situate the second component support region in-between the first and third component support regions, as defined by claim 11 (Remarks, pages 15-16). Examiner disagrees. First, Figure 7 of Madsen et al shows the locations of the folded flexible carrier member [340] comprising the plurality of stacked component support regions, the LCD display [370], the NFC antenna (antenna [360])(labeled in Figure 7 above), and the electronics circuit assembly (electronic circuitry components of the first rotary sensor part [320]) (page 4, lines 8-11)(labeled in Figure 7 above) comprising at least a processor (micro-controller) and a non-volatile memory (memory). Thus, the secondary references of Vikuiti and Konanur et al do not have to teach said claim features already taught by the primary reference of Madsen et al. And the secondary 
	In regards to claim 16, Applicant argued: Previously added claim 16 depends from claim 1 and further defines that the LCD or OLED display is electrically connected to the conductors of the first component support region at a proximal terminus of the folded flexible carrier member. An embodiment of this arrangement is shown in Figs. 1 and 2 in which the display (103) is arranged at the proximal terminus of the folded flexible carrier member (107), which is pointed out by reference numeral 109.9 Claim 16 further distinguishes over the arrangement described in MADSEN, in which "[t]he LCD 370 is mounted on top of the PCB 10 (Remarks, page 17). Examiner disagrees. Madsen et al teaches wherein the LCD or OLED display [370] is electrically connected to the conductors of the first component support region at a proximal terminus of the folded flexible carrier member [340] (Figure 7).
	In regards to claim 17, Applicant argued: Previously added claim 17 further defines the LCD or OLED display to include a horizontal protrusion that contacts the proximal terminus of the folded flexible carrier member. The protrusion contains a plurality of electrical display contacts of the display, and the display contacts form an electrical connection to the conductors of the first component support region. An embodiment of this arrangement is shown in Fig. 3 in which the display has a protrusion (317) and electrical display contacts (320).11 Previously added claim 17 further distinguishes over the arrangement described in MADSEN, in which "[t]he LCD 370 is mounted on top of the PCB sandwich"12 and because MADSEN fails to teach or suggest a horizontal protrusion with a plurality of electrical display contacts forming an electrical connection at the proximal terminus of the folded flexible carrier member (Remarks, pages 17-18). Examiner disagrees. Madsen et al teaches wherein the LCD or OLED display comprises a horizontal protrusion [370] that contacts the proximal terminus of the folded flexible carrier member [340], the protrusion comprising a plurality of electrical display contacts of the LCD or OLED display, the display contacts forming an electrical connection to the conductors of the first component support region (Figure 7).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHEFALI D PATEL/Primary Examiner, Art Unit 3783